Case 0:18-cv-61987-KMM Document 25 Entered on FLSD Docket 02/05/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 0:18-cv-61987 MOORE/SNOW

  DANA MILLER,
  individually and on behalf of all
  others similarly situated,                                   CLASS ACTION

          Plaintiff,                                           JURY TRIAL DEMANDED

  v.

  NATURA MIRACLES INC.,
  a New York corporation,

        Defendant.
  _______________________________________/

                                      JOINT NOTICE OF SETTLEMENT

          Plaintiff, Dana Miller, and Defendant, Natura Miracles Inc., by and through their

  undersigned counsel, hereby give notice that the parties have reached a settlement with respect to

  Plaintiff’s claim. Plaintiff and Defendant anticipate filing a Notice of Dismissal within sixty (60)

  days.

  Dated: February 5, 2019

  Respectfully submitted,

  EISENBAND LAW, P.A.                              HACKWORTH LAW, P.A.

  /s/ Michael Eisenband                            /s/Jonathan Hackworth
  515 E. Las Olas Boulevard, Suite 120             1818 North 15th Street
  Ft. Lauderdale, Florida 33301                    Tampa. FL 33605
  Michael Eisenband                                Jonathan E. Hackworth
  Florida Bar No. 94235                            Florida Bar No. 84234
  MEisenband@Eisenbandlaw.com                      JHack@BHTampa.com
  Telephone: 954.533.4092                          Telephone: 813.280.2911

  Counsel for Plaintiff                            Attorneys for Defendant
Case 0:18-cv-61987-KMM Document 25 Entered on FLSD Docket 02/05/2019 Page 2 of 2
                                          CASE NO. 0:18-cv-61987 MOORE/SNOW


                                 CERTIFICATE OF SERVICE

         I hereby certify that on February 5, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel identified below via transmission of Notices of Electronic Filing

  generated by CM/ECF or in some other authorized manner.

                                                                 /s/ Michael Eisenband
                                                                 Michael Eisenband




                                                 2
